Name: 2000/815/EC: Council Decision of 14 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Fourth Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other hand
 Type: Decision
 Subject Matter: Europe;  European construction;  fisheries;  America
 Date Published: 2000-12-27

 Avis juridique important|32000D08152000/815/EC: Council Decision of 14 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Fourth Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other hand Official Journal L 329 , 27/12/2000 P. 0046 - 0046Council Decisionof 14 December 2000on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Fourth Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other hand(2000/815/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Pursuant to the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other hand(1) concerning fishing in the Greenland Exclusive Economic Zone waters, the Community and the Government of Denmark and the Home Rule Government of Greenland conducted negotiations on a new implementing Protocol intended to cover the years 2001 to 2006.(2) As a result of those negotiations, a new Protocol was initialled on 13 September 2000.(3) Under this new Protocol, Community fishermen will enjoy fishing opportunities in waters under the jurisdiction of Greenland from 1 January 2001 to 31 December 2006.(4) The Protocol in question is to be applied as of 1 January 2001 if fishing activities by Community vessels are not to be interrupted. To that end, the two Parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day after that on which the Protocol in force expired. That Agreement should be approved pending a final decision to be adopted in accordance with Article 37 of the Treaty.(5) In order to ensure the livelihood of Community fishermen, it is important to open these fisheries on 1 January 2001; given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in paragraph 1(3) of the Protocol on the role of national Parliaments of the European Union, annexed to the Treaty of Amsterdam,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Fourth Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other hand, is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and the Protocol are attached hereto.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 14 December 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 29, 1.2.1985, p. 9.